El Juez Asociado Señor Hernández Denton
emitió la opi-nión del Tribunal.
Rey Rivera Rodríguez fue acusado y convicto en el Tribunal Superior de Puerto Rico, Sala de Carolina (Hon. Cri-santa Rodríguez, Juez), por infringir el Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2404, y el Art. 6 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 416. Inconforme, apela ante este Tribunal.
En su alegato, el apelante plantea cuatro (4) errores(1)
PRIMER ERROR:
Incidió el Tribunal de instancia al negarse a suprimir la evi-dencia obtenida, la que fue ocupada a base de una orden de allanamiento que se expidió sin que el magistrado que la dictó hubiera examinado personalmente al declarante.
SEGUNDO ERROR:
Erró el Tribunal de instancia al no suprimir la evidencia que se ocupó a base de una orden de allanamiento que descansaba *470en una declaración de carácter estereotipada e insuficiente en derecho.
TERCER ERROR:
Cometió error la Sala de instancia al declarar culpable al apelante a base de una declaración estereotipada.
CUARTO ERROR:
No se estableció la culpabilidad del apelante más allá de toda duda razonable ni se controvertió la presunción de ino-cencia. Alegato del apelante, págs. 5-6.
La prueba de cargo en este caso consistió en el testimo-nio del agente William Rodríguez Rivera y las declaraciones del agente Juan J. Rodríguez Carrasquillo y del químico Luis Meléndez que se admitieron por estipulación.
La defensa no aportó prueba alguna. Antes de iniciarse el proceso, el apelante presentó una moción de supresión de evidencia, en la cual adujo que la evidencia ocupada fue obte-nida ilegalmente. Alegó, en esencia,(2) que la orden se expi-dió sin que existiera causa probable, que las conclusiones del juez sobre la declaración jurada que sirvió de apoyo “‘son vagas, confusas e incompletas’” y que la orden “‘fue librada y cumplimen[ta]da ilegalmente’”. Alegato del apelante, pág. 2.
Durante el juicio celebrado por tribunal de derecho, la moción de supresión de evidencia fue declarada sin lugar. El tribunal dictaminó que el juez que expide una orden de alla-namiento no tiene que interrogar al testigo si ha leído su *471declaración jurada y entiende que está conforme con la misma.
El único testigo que declaró, el policía William Rodríguez Rivera, dijo ser agente de la División de Drogas en la Sec-ción de Allanamientos. Señaló que su trabajo en la división es investigar querellas sobre el tráfico de drogas. Para ello, acostumbra investigar el área frecuentada por los narcotrafi-cantes e indagar sobre cuántas personas viven en la residen-cia, si tienen vehículos y a qué horas se frecuenta el lugar para así levantar un expediente y luego solicitar una. Orden de Allanamiento. Alegato del apelante, pág. 3.
Continuó expresando el agente Rodríguez que el 13 de enero recibió una orden de su superior, el agente Orlando Rosa, para que investigara una querella en la Calle Pándamo W-882 de la Urbanización Loíza Valley en Canóvanas. Se le dijo que allí vivía un sujeto de aproximadamente 5 pies 9 pulgadas de estatura, pelo “ensortijado” y delgado que se dedicaba al trasiego ilegal de drogas.
Fue sin compañía al lugar, como a la 1:00 P.M., y localizó un punto de vigilancia hacia la residencia. Al poco tiempo observó que llegó una motora color negro conducida por un joven de 5 pies 9 pulgadas, trigueño, pelo negro, que vestía camisa a rayas, pantalón y botas color brown. El individuo llamó hacia el interior y, al cabo de unos minutos, salió un joven trigueño claro, de pelo “ensortijado”, vestido con ca-misa gris, pantalón corto mahón, medias deportivas y tenis blancos. Luego de una breve conversación, el individuo de camisa gris, quién luego resultó ser el acusado Rivera Rodrí-guez, penetró en la residencia y regresó más tarde con una bolsa plástica transparente con un polvo blanco en su interior. Dijo que observó cómo el acusado le entregó la bolsa al hombre de la motora y éste, a su vez, sacó dinero de su bolsi-llo y se fue. El acusado entonces abordó un vehículo blanco tablilla 65R839 y se marchó del lugar. Continuó declarando *472que regresó al cuartel, de donde solicitó relación de la tabli-,11a, que correspondió a un vehículo propiedad del acusado.
Relató también que el 14 de enero de 1987 volvió a la residencia antes descrita y se ubicó en el mismo lugar. Desde allí, como a las 2:10 P.M., observó que llegó un individuo en bicicleta como de 5 pies 7 pulgadas de estatura que vestía camisa blanca, pantalón mahón azul y tenis blancos. Éste llamó y al poco rato salió el acusado, esta vez sin camisa, vistiendo pantalón corto y chancletas. Se repitió la misma escena del día anterior, pero en esta ocasión la bolsa transpa-rente que el acusado le entregó al individuo de la bicicleta a cambio de dinero tenía “picadura semejante a la de marihuana”. Alegato del apelante, pág. 4. Después de esta tran-sacción, el agente se retiró del lugar.
Finalmente, dijo que el 15 de enero de 1987 regresó al punto de vigilancia como a las 2:30 P.M. Declaró que a las 2:52 P.M. llegó un individuo que vestía camisa tipo “hawaiiana”, de 30 a 35 años de edad y trigueño. Vio que el acusado salió, habló con el recién llegado, fue al interior de la casa, salió con un polvo blanco y se lo entregó a cambio de dinero. El agente se retiró posteriormente a redactar los informes correspon-dientes.
El 20 de enero de 1987 prestó ante el Juez Municipal Luis Roque una declaración jurada y el magistrado procedió a ex-pedir la orden. Dicha orden fue diligenciada el 22 de enero de 1987 y, en el proceso, se ocupó un arma de fuego y cocaína. En ese momento fue arrestado el acusado.
En el contrainterrogatorio dijo no conocer a ninguna de las personas que observó durante los tres (3) días que fue al lugar de la confidencia. Declaró que la primera persona a quién vio tenía como 24 ó 25 años. Expresó que mientras observaba las distintas transacciones se encontraba a unos 20 ó 25 pies de la casa del acusado dentro de un vehículo no rotulado que había estacionado en una “curvita” frente a la casa de la esquina. Entre ese lugar y la casa del acusado hay *473sólo una residencia de por medio. Sobre la declaración ju-rada que prestó ante el juez municipal, dijo que éste la leyó en su presencia y la juramentó, pero no le hizo pregunta al-guna sobre el contenido.
La otra prueba, admitida por estipulación, fue el Informe Pericial de Sustancias Controladas y la declaración jurada del agente Juan Rodríguez Carrasquillo, uno de los policías que intervino en el allanamiento. Del análisis químico practi-cado al polvo blanco que le entregó el agente Rodríguez Ca-rrasquillo al agente Luis Meléndez se desprende la presen-cia de cocaína. La declaración de Rodríguez Carrasquillo de-talla los pormenores del registro, incluso la incautación del revólver cargado y la cocaína que se ocupó en una cajita de metal debajo de una máquina de coser.
H-i i — i
La Regla 231 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, dispone en lo aquí pertinente que:
No se librará orden de allanamiento o registro sino en vir-tud de declaración escrita, prestada ante un magistrado bajo juramento o afirmación, que exponga los hechos que sirvan de fundamento para librarla. Si de la declaración jurada y del examen del declarante el magistrado quedare convencido de que existe causa probable para el allanamiento o registro, li-brará la orden... .
El apelante señala que en el caso de autos el magistrado incumplió con el requisito de examen del declarante, ya que cuando el magistrado no se encuentra presente al momento en que el agente del orden público presta su declaración, el magistrado está obligado a interrogar específicamente al de-clarante sin limitarse a su declaración jurada. Su plantea-miento se funda en lo resuelto en Laureano Maldonado v. Tribunal Superior, 92 D.P.R. 381 (1965).
En Laureano, el peticionario había sido acusado por vio-lación a la Ley de la Bolita y presentó una moción de supre-*474sión de evidencia en la que alegaba inter alia que la orden de registro no fue dictada conforme a derecho, ya que el juez que la expidió no interrogó al agente declarante. En dicho caso, “mientras el policía dictaba su declaración a la secreta-ria en el cuartel, el juez de paz estaba presente y escu-chando[. A]1 terminar la secretaria, el juez de paz revisó la referida declaración” y expidió la orden sin hacerle pre-guntas al declarante. íd., pág. 388. Concluimos allí que si el juez no le hizo preguntas “fue porque no lo consideró perti-nente, pues no necesitaba información adicional alguna para llegar a la conclusión judicial de que de la declaración jurada surgía causa probable para ordenar el registro”. íd. Aña-dimos que “el término ‘examen’ no significa[ba] exclusiva-mente el hacerle preguntas al declarante” y que en efecto en dicho caso se había producido dicho examen cuando al magis-trado que oyó la declaración “luego la revisó y determinó que ésta contenía hechos suficientes para justificar plena-mente la determinación de causa probable”. (Énfasis nues-tro.) íd., págs. 388-389.
El apelante nos apunta que este caso es sustancialmente distinto a Laureano Maldonado v. Tribunal Superior, supra, y nos cita enfáticamente del mismo la expresión si-guiente: “Es juicioso señalar, sin embargo, que en circuns-tancias que no sean similares a las que privan en este caso, los jueces deben ‘examinar’ más específicamente al decla-rante, además de su declaración jurada.” íd., pág. 389. Nos recalca que sólo cuando el magistrado esté presente mien-tras el agente preste su declaración es que puede sustituirse el examen específico y personal del declarante. No tiene ra-zón. Laureano Maldonado v. Tribunal Superior, supra, no puede interpretarse de forma tan restringida como preten-den el apelante y la opinión disidente suscrita por el Juez Asociado Señor Rebollo López.
*475De entrada, procede aclarar que el examen específico y personal del declarante no es un requisito constitucional. En relación con el referido examen, nuestra Constitución nada dispone. El texto constitucional pertinente en lo relativo a las órdenes de registro se limita a consignar que: (1) únicamente pueden expedirse por autoridad judicial; (2) solamente pueden expedirse cuando existe causa probable apoyada en juramento o afirmación, y (3) se tiene que describir adecuadamente el lugar a registrarse y las cosas a ocuparse. Art. II, Sec. 10, Const. E.L.A., L.P.R.A., Tomo 1. El texto de la Cuarta Enmienda de la Constitución de Estados Unidos, L.P.R.A., Tomo 1, es sustancialmente idéntico. Una declaración jurada suscrita por una persona con conocimiento personal de los hechos cumple con el segundo requisito constitucional.
En la jurisdicción federal es interesante destacar que la Regla 41(c) de Procedimiento Criminal federal, 18 U.S.C., la homologa de nuestra Regla 231 de Procedimiento Criminal, supra, nunca exigió el examen del declarante como requisito para determinar causa probable para un allanamiento. De hecho, el problema que se presentaba en dicha jurisdicción, antes de 1972, era bajo qué circunstancias el magistrado po-día, para suplementar el afidávit, considerar el testimonio verbal prestado. En 1972, la Regla 41 de Procedimiento Criminal federal, supra, se enmendó para permitir que el ma-gistrado pudiera discrecionalmente exigir la presencia del declarante y los testigos e interrogarlos bajo juramento.(3) Véase Anotación, Federal Court Determination of Probable *476Cause for Search Warrant: Consideration of Oral Testimony which was, in Addition to Affidavit, Before Officer Who Issued Warrant, 24 A.L.R. Fed. 107 (1975).
En California, la Sec. 1526 del Código Penal, de donde proviene parcialmente nuestra Regla 231 de Procedimiento Criminal, supra,(4) antes de 1957 requería específicamente que el magistrado que dictara la orden examinara previa-mente a los declarantes, porque tenía la obligación de inte-rrogar al querellante y a sus testigos, levantar una deposi-ción por escrito y tomarle la firma a los deponentes.(5) El examen del declarante era indispensable precisamente por estos requisitos estatutarios. En el 1957 se agilizó el proceso con una enmienda a la referida See. 1526 del Código Penal de California, para eliminar la deposición obligatoria y exigir la presentación ante el magistrado de una o más declaraciones juradas escritas. Como parte de dicha enmienda y ante la presencia de afidávit, se hizo discrecional el examen de los deciar antes. (6)
*477En Puerto Rico, nuestra Regla 231 de Procedimiento Criminal, supra, exige que se presenten ante el juez declara-ciones juradas escritas. Luego de emitida la decisión en Lau-reano Maldonado v. Tribunal Superior, supra, este Tribunal ha establecido unas guías para evaluar dichas declara-ciones juradas cuando han sido prestadas por agentes del orden público. Véanse: Pueblo v. Ayala Ruiz, 93 D.P.R. 704, 708 (1966); Pueblo v. González del Valle, 102 D.P.R. 374, 378 (1974). Estos criterios le han impuesto a los agentes mayor rigor en la preparación de sus testimonios.
Resolvemos ahora que si la declaración jurada prestada es completa, clara, detallada, libre de contradicciones y el juez que la revisa no tiene dudas sobre algún extremo de la misma, no es requisito indispensable que el juez interrogue al declarante. No obstante, la declaración debe ser rigurosamente examinada por el magistrado y, si tiene alguna duda sobre su contenido, debe formular las preguntas necesarias antes de llegar a su determinación.
La decisión que hoy emitimos no tiene el efecto de poner en manos de los organismos investigativos del Estado la facultad de obtener y expedir órdenes de registro y de allanamiento. De ninguna manera eliminamos la interposición de la figura independiente e imparcial del magistrado entre la Policía de Puerto Rico y la ciudadanía. El agente del orden público que desea la emisión de una orden de registro tiene que acudir ante un juez con una declaración jurada que exponga hechos que justifiquen su expedición.
*478El agente tiene que comparecer personalmente ante el magistrado y estar disponible para ser interrogado en caso de que el juez tenga cualquier reparo sobre algún aspecto o detalle de la declaración prestada. A priori, el agente no puede confiar en que su declaración no será cuestionada. Además, si bien el agente puede preparar previamente su declaración, no es menos cierto que igualmente se expone y está sujeto a una convicción por perjurio de probarse que su declaración es falsa.
La protección a la ciudadanía no se encuentra en la impo-sición de un requisito de examen inflexible e inexorable del declarante. Lo determinante es que exista una Judicatura alerta y dispuesta a detectar las contradicciones, las omi-siones y la falsedad en las declaraciones prestadas. En au-sencia de este factor, exigir que se interrogue específica-mente al declarante podría constituir un requisito pro forma y un ejercicio en futilidad que no protege efectivamente la intimidad del pueblo.
La regla propuesta por el apelante y acogida por la opi-nión disidente supondría que ante este Tribunal atenderí-amos en apelación o por vía de certiorari no sólo plantea-mientos de error, por qué no se interrogó al declarante, sino que además señalamientos relativos a la suficiencia de las preguntas formuladas por el magistrado antes de emitir la orden. En las vistas de supresión de la evidencia ocupada al amparo de dicha orden, las salas de primera instancia se en-frentarían a controversias sobre el contenido del interroga-torio practicado en el procedimiento ex parte de obtención de la orden. Por su naturaleza, dicho procedimiento es dinámico y para éste no existe un récord judicial ni grabaciones que permitan revisar la determinación tomada por el juez. Sería necesario en dichas vistas preguntarle a todos los partici-pantes e inquirir sobre el proceso deliberativo que culminó en la expedición de la orden. En estas circunstancias, como *479dijimos en Laureano Maldonado v. Tribunal Superior, supra, pág. 389:
No podemos imprimirle en derecho a la frase “examen del declarante” ... el enfoque literal que apunta el [apelante], pues aunque estamos conscientes y debemos ser celosos guar-dianes del principio de que los requisitos procesales que salva-guardan el derecho contra registros arbitrarios e irrazonables deben observarse estrictamente, también creemos que un en-foque práctico es el que debe prevalecer en esta materia. . . . Es preciso aclarar que este enfoque práctico no está reñido con el principio que hemos expuesto en cuanto a los requisitos procesales sino que, al contrario, contribuye a hacerlos via-bles.
Esta norma no puede significar una abdicación de la función judicial activa e inquisitiva previa a la expedición de la orden. La Judicatura debe ser celosa en el análisis de las declaraciones que sirven de fundamento para las órdenes de registro y así prevenir una supresión de evidencia posterior. Nótese que los acusados no quedan desprovistos de remedios si entienden que la declaración prestada es falsa o increíble. La Regla 234(d) y (f) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, provee un remedio adecuado para suprimir la evidencia obtenida cuando la declaración adolece de alguna de estas fallas. Mediante la referida Regla 234, supra, un acusado puede cuestionar la determinación inicial de causa probable para el registro y allanamiento. La disposición le permite a la defensa presentar evidencia sobre cualquier cuestión de hecho necesaria para la resolución de la solicitud de supresión. Esto presupone una vista donde el acusado tendrá la oportunidad de demostrar, mediante preponderancia de prueba, la falsedad del testimonio que sirvió de fundamento para la expedición de la orden.
No erró el tribunal a quo al negarse a suprimir la eviden-cia por falta de examen del declarante.
*480( — i H-1 HH
Analicemos el segundo error planteado. El apelante ataca la suficiencia de la declaración jurada que sirvió de apoyo a la orden de allanamiento. Señala que se trata de un testimonio estereotipado, inverosímil e inherentemente in-creíble.
Testimonio estereotipado es aquel que se reduce a establecer los elementos mínimos necesarios para sostener un delito sin incluir detalles imprescindibles para reforzarlo. Pueblo v. González del Valle, supra, pág. 377; Pueblo v. Almodovar, 109 D.P.R. 117,125 (1979). Una de las modalidades de este testimonio es la del acto ilegal a plena vista en negocios que normalmente se amparan en la clandestinidad. Pueblo v. González del Valle, supra.
En el pasado hemos expuesto que el testimonio estereotipado debe evaluarse con cuidado y, a esos fines, establecimos algunas pautas:
En primer término, reiteramos que todo testimonio estere-otipado debe escudriñarse con especial rigor. Segundo, tanto los casos de la evidencia-abandonada-o-lan-zada-al-suelo como los casos del acto-ilegal-a-plena-vista de-ben, en ausencia de otras consideraciones, inducir sospecha de la posible existencia de testimonio estereotipado.
Tercero, si el testimonio es inherentemente irreal o improbable debe ser rechazado.
Cuarto, el testimonio estereotipado puede perder su condi-ción de tal si, yendo más allá de los datos indispensables para probar los requisitos mínimos de un delito, se le rodea de las circunstancias en que funciona el agente, el término de su in-vestigación, los resultados obtenidos fuera del caso en trá-mites y otros detalles. Se exhorta en este sentido a recordar los factores mencionados sobre este particular en Pueblo v. Ayala Ruiz, supra y casos subsiguientes.
Quinto, por el contrario, la presencia de contradicciones, la-gunas o vaguedades en el testimonio debe tender a reforzar el recelo con que hay que escuchar esta clase de declaraciones.
*481Sexto, no debe olvidarse que el peso de la prueba de librar el testimonio estereotipado de sospecha recae en el fiscal. Tal peso no se descarga con la extracción del testimonio flaco y descarnado a que se refirió Ayala Ruiz. Pueblo v. González del Valle, supra, pág. 378.
En el caso de autos, el apelante señala que las tres (3) transacciones observadas por el agente se realizaron de modo similar, a plena vista y a riesgo de que ojos indiscretos observasen la venta de drogas. Apunta que es increíble que el agente estuviera a sólo veinte (20) pies de distancia sin que nadie se percatara de su presencia. Señala que es inverosímil que de dicha distancia haya podido percatarse del contenido de unas bolsas transparentes de apenas cuatro (4) pulgadas. El apelante nos llama la atención al hecho de que el agente omite anotar el número de tablilla de la motora del primer sujeto que observa acercarse a la residencia del acusado.
Hemos examinado cuidadosamente la declaración jurada prestada por el agente según está consignada en la orden de allanamiento y concluimos que no constituye testimonio in-herentemente irreal o improbable, que está rodeada de deta-lles relativos a la investigación y sus resultados, y que no contiene contradicciones,(7) vaguedades u omisiones esen-ciales.
El hecho de que las transacciones se hayan realizado a plena vista no hace el testimonio inherentemente irreal. Por el contrario, la criminalidad y el trasiego de drogas que sufre el país ha llegado a un nivel que los delincuentes no temen realizar transacciones en lugares donde pueden estar sujetos a ser vistos por terceras personas. Véase Pueblo v. Espinet Pagan, 112 D.P.R. 531, 536-537 (1982).
Tampoco nos convence su argumento sobre la omisión del agente de anotar la tablilla de la motora. Aunque el agente *482incurrió en esta omisión, fue suficientemente cuidadoso en el resto de su investigación para que refrendemos sus ges-tiones.
En cuanto al lugar donde se encontraba el agente, notamos que se ubicó al lado de la casa del apelante. El tribunal de instancia tuvo ante sí una descripción precisa del lugar preparada por el agente. No intervendremos en la apreciación de esa prueba en ausencia de una demostración de prejuicio, parcialidad o de que es claramente errónea. Pueblo v. Cabán Torres, 117 D.P.R. 645 (1986); Pueblo v. Rivero, Lugo y Almodóvar, 121 D.P.R. 454 (1988).
Por lo tanto, concluimos que la declaración prestada ante el juez municipal no es estereotipada y que es suficiente en derecho para la determinación de causa probable para expe-dir una orden de allanamiento.
IV
Los errores tercero y cuarto apuntados por el apelante van dirigidos a cuestionar la suficiencia de la prueba. Su ar-gumento es que tratándose de prueba de cargo de carácter estereotipado que no pudo ser librada de sospechas por el Ministerio Público surge con toda fuerza la duda razonable. No tiene razón.
La prueba presentada y admitida sostiene más allá de toda duda razonable las convicciones sobre posesión de sus-tancias controladas, Art. 404 de la Ley de Sustancias Con-troladas de Puerto Rico, supra, y por posesión de arma de fuego sin tener licencia, Art. 6 de la Ley de Armas de Puerto Rico, supra. El apelante no cuestiona los frutos del allana-miento; al contrario, dicha prueba fue estipulada. El pro-blema de testimonio estereotipado en este caso está relacio-nado con la controversia de si hubo causa probable para ex-pedir la orden de allanamiento. Ello no derrota el hecho in-*483disputado de la ocupación en la residencia del apelante de un arma de fuego cargada y de cocaína.
Por todo lo antes expuesto, se dictará sentencia confir-matoria.
El Juez Asociado Señor Negrón García concurre con el resultado sin opinión escrita por lo expuesto en la Parte III de la opinión. El Juez Asociado Señor Rebollo López emitió una opinión disidente. El Juez Asociado Señor Ortiz no in-tervino.
—O—

 Reiteradamente hemos resuelto que compete al apelante demostrar que el tribunal de instancia debe ser revocado. Pueblo v. Najul Bez, 111 D.P.R. 417, 423 (1981); Pueblo v. Prieto Maysonet, 103 D.P.R. 102, 107 (1974). Debido a que el apelante no argumenta uno de los señalamientos de error planteados en su es-crito de apelación, no lo consideramos.


 En dicha moción también planteó, como motivo para suprimir la eviden-cia, que se expidió la orden para ser cumplimentada de día o de noche sin expre-sión de las razones de necesidad y de urgencia para así hacerlo, y que no se describió particularmente las cosas a ocuparse. Estas alegaciones claramente ca-recen de méritos.


 Pero para poder apoyar su determinación de causa probable en dicho testimonio, éste tiene que quedar consignado en el récord del procedimiento y se tiene que incorporar al afidávit.
Más recientemente, la regla federal se enmendó para permitir que el decla-rante, en ciertos casos, le comunique al magistrado su testimonio por via telefó-nica u otro medio adecuado y así mismo se autorice el registro. Véase Regla 41(c)(2)(A) de Procedimiento Criminal federal, 18 U.S.C.


 El historial de la Regla 231 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, nos remite no sólo a las Sees. 1525 a 1528 del Código Penal de California, sino también a la ya citada Regla 41(c) de Procedimiento Criminal federal, supra.


 Antes de la enmienda de 1957, la See. 1526 del Código Penal de California leía:
“The magistrate must, before issuing the warrant, examine on oath the complainant, and any witnesses he may produce, and take their depositions in writing, and cause them to be subscribed by parties making them.” 4 Kerr, The Codes of California Sec. 1526, pág. 1367 (1908).
Este texto estuvo vigente desde 1867. Nuestro anterior Art. 504 del Código de Enjuiciamiento Criminal de 1935 (34 L.P.R.A. ant. see. 1814) era una traduc-ción casi literal de la transcrita sección.


 Luego de sufrir dos (2) enmiendas adicionales, actualmente la See. 1526 del Código Penal de California, supra, provee dos (2) vías para obtener la orden:
“(a) The magistrate may, before issuing the warrant, examine on oath the person seeking the warrant and any witnesses he may produce, and must take his affidavit or their affidavits in writing, and cause same to be subscribed by the party or parties making same.
“(b) In lieu of the written affidavit required in subdivision (a), the magistrate may take an oral statement under oath which shall be recorded and transcribed. The transcribed statement shall be deemed to be an affidavit for the *477purposes of this chapter. In such cases, the recording of the sworn oral statement and the transcribed statement shall be certified by the magistrate receiving it and shall be filed with the clerk of the court. In the alternative in such cases, the sworn oral statement shall be recorded by a certified court reporter and the transcript of the statement shall be certified by the reporter, after which the magistrate receiving it shall certify the transcript which shall be filed with the clerk of the court.” West’s Ann. Cal. Penal Code Sec. 1526, pág. 559.


 Tampoco hay contradicciones sobre elementos esenciales entre la decla-ración jurada y el testimonio del agente en el juicio.